Citation Nr: 0000329	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 1992 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, chronic, paranoid type.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Los Angeles, California, Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  On May 22, 1992, the RO received a statement from the 
veteran which was construed as a claim for entitlement to an 
increased evaluation for schizophrenia, paranoid type.  

3.  It was not factually ascertainable prior to May 22, 1992 
that the veteran's service-connected schizophrenia, chronic, 
paranoid type, caused more than mild social and industrial 
impairment.  


CONCLUSION OF LAW

An effective date earlier than May 22, 1992, for the 
assignment of a rating greater than 10 percent for 
schizophrenia, chronic, paranoid type, is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.400 (1999); 38 C.F.R. §§ 4.16(a); 4.132, 
Diagnostic Code 9203 (1992).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded.  That is, the claim is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  The facts relevant to the issue on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim is 
satisfied.  Id. 

Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in cases involving 
disability compensation, it can be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date. 38 C.F.R. § 3.400 (o) (1999). 

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (1999). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Under the provisions of Diagnostic Code 9203, (schizophrenia, 
paranoid type) which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1992).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is assigned.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

Analysis

Review of the record reveals that in a May 1972 rating 
decision, service connection for schizophrenia, chronic, 
undifferentiated type, was established.  A 10 percent 
disability evaluation was assigned, under Diagnostic Code 
9204, from July 27, 1971.  A noncompensable evaluation was 
assigned effective April 25, 1972.  A June 1988 rating 
decision assigned a 10 percent disability evaluation to the 
service-connected schizophrenia, chronic, undifferentiated 
type, effective September 30, 1987.  The veteran was notified 
of this rating action the following month, but did not 
appeal.  

The veteran asserts that he is entitled to an effective date 
earlier than May 22, 1992 for the assignment of the 100 
percent disability evaluation for the service-connected 
schizophrenia.  He argues, in essence, that the 100 percent 
evaluation should have been assigned from the date he 
separated from service.  Hearing Transcript 5.  He contends 
that since he separated from service, he has not been 
gainfully employed and he has lived with his grandparents.  

Previous unappealed rating actions are final absent a showing 
of clear and unmistakable error.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  The veteran 
was notified of the September 1987 rating decision the 
following month, and he did not file a timely appeal.  Thus, 
the rating decision is final.  38 U.S.C.A. § 4005 (1982); 
38 C.F.R. § 19.192 (1987).  Previous rating determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a) (1999).  The Board notes the veteran did not allege 
specific error any earlier rating action.  

On May 22, 1992, the RO received a statement from the veteran 
in which the veteran indicated that he should be assigned an 
increased rating for his "psychosis."  The veteran stated 
that he worked for his grandparents, which consisted of him 
caring for them in exchange for wages.  

In a March 1994 rating decision, the RO assigned as 70 
percent disability evaluation to the service-connected 
schizophrenia, now characterized as paranoid type, effective 
May 22, 1992.  The assignment of the 70 percent disability 
evaluation, under Diagnostic Code 9203, was based upon the 
findings of the May 1993 VA psychiatric examination which 
established that the veteran had severe psychoneurotic 
symptoms and that he was severely disabled.  In September 
1994, a 100 percent evaluation was assigned, effective May 
22, 1992, to the service-connected schizophrenia, paranoid 
type, based upon the application of 38 C.F.R. § 4.16(c) 
(1994).  The veteran appealed this determination.  

The law and VA regulations provide that the effective date of 
an increase in compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred, if application therefor is received 
within one year from that date or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400.  
As noted above, in this case, the date of the receipt of the 
claim is May 22, 1992.  Thus, the evidence dated from May 22, 
1991 to May 22, 1992, must be reviewed to determine whether 
it was factually ascertainable that an increase in the 
veteran's schizophrenia occurred prior to May 22, 1992.   

Review of the record reveals that the medical findings 
reflected in the treatment records, dated from 1991 to 1992, 
do not factually show that an increase in the veteran's 
schizophrenia had occurred.  The VA treatment records reflect 
diagnoses of schizophrenia, chronic, and indicate that the 
veteran was on medication.  However, such VA treatment 
records do not establish that the veteran's service-connected 
schizophrenia caused more than mild social and industrial 
impairment.  The medical evidence of record, dated from May 
22, 1991 to May 22, 1992, is insufficient to establish that 
the veteran met the criteria for a rating greater than 10 
percent under the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1992).    

The veteran has submitted statements in which he and his 
family members indicated that the veteran was unable to 
obtain employment or be employed due to the schizophrenia.  
The Board notes that this is not sufficient evidence showing 
that the veteran had an increase in his schizophrenia for the 
year prior to May 22, 1992.  Although the veteran and other 
lay persons are competent to provide an account of the 
veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record showing that the veteran's family members 
or the veteran himself possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether his schizophrenia had increased in 
severity.  See Espiritu, supra.  Thus, the Board finds that 
this evidence is not sufficient to factually show that the 
veteran had an increase in his schizophrenia at any time from 
May 22, 1991 to May 22, 1992.   

In conclusion, the Board finds that the evidence does not 
factually show that an increase in the veteran's 
schizophrenia occurred in the year prior to May 22, 1992.  
Therefore, the effective date for an increase in compensation 
cannot be earlier than the date of receipt of the veteran's 
claim, which is May 22, 1992.  The VA is bound under the 
controlling statute and regulations, which provides no basis 
for the award of an effective date earlier than May 22, 1992.  
Thus, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied. 





ORDER

Entitlement to an effective date earlier than May 22, 1992, 
for the assignment of a 100 percent evaluation for 
schizophrenia, paranoid type, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

